° Case 5:21-mj-00165-STE Document 1 Filed 03/17/21 Page 1of5
Case 4:21-cr-00030-0 *SEALED

\NAL

   
   

ORIG

IN THE UNITED STATES DISTRICT COU.
FORT WORTH DIVISION

CLER RTT Sisco
UNITED STATES OF AMERICA By US. DISTRICT Cupp

Jonny
Vv. No, 4:21-CR-030-O
[Supersedes indictment returned on
February 16, 2021]

CHRISTOPHER MCCLEARY (01)
UMAIN BLACK (02

 

ADAM ANDERSON (04)

SUPERSEDING INDICTMENT

 

The Grand Jury Charges:

Count One
Possession of Firearm While Under Felony Indictment
(Violation of 18 U.S.C. §§ 922(n) and 924(a)(1)(D))

On or about August 19, 2020, in the Fort Worth Division of the Northern District
of Texas, the defendant, Christopher McCleary, who was then under indictment for a
crime punishable by imprisonment for a term exceeding one year, did willfully receive
the following firearm: a Glock, model 19, 9mm pistol, serial number EF W909, said

firearm having been shipped and transported in interstate and foreign commerce.

In violation of 18 U.S.C. §§ 922(n) and 924(a)(1)\(D).

Superseding Indictment — Page 1
Case 5:21-mj-00165-STE Document1 Filed 03/17/21 Page 2 of 5
Case 4: 21-cr-00030-O *SEALED* ’ Document 24 *SEALED* Filed 03/10/21 Page 2of4 PagelD 70

Count Two
Conspiracy to Commit Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §1594(c))

Beginning in or around July 2020 and continuing through in or around October 15,
2020, the exact dates being unknown, in the Fort Worth Division of the Northern District
of Texas and elsewhere, defendants Christopher McCleary, Qumain pack

Co and Adam Anderson, along with others known and unknown, conspired and

agreed with each other to knowingly recruit, entice, harbor, transport, provide, obtain and
maintain by any means, in and affecting interstate commerce, the following individuals,
AVI, AV2, and AV3, knowing, and in reckless disregard of the fact, that force, threats of
force, fraud and coercion, and any combination of such means would be used to cause

AV1, AV2, and AV3 to engage in commercial sex acts.

In violation of 18 U.S.C. § 1594(c) (18 U.S.C. § 1591(a)(1)).

Superseding Indictment — Page 2

 

 
Case 5:21-mj-00165-STE Document1 Filed 03/17/21 Page 3of5
Case 4: 21-cr-00030-O *SEALED* ’ Document 24 *SEALED* Filed 03/10/21 Page 3of4 PagelD 71

Forfeiture Notice
(18 U.S.C. §§ 924(d) and 1594(d) and 28 U.S.C. § 2461(c))
t

Upon conviction for any of the offenses alleged in Counts One and Two of this
Indictment and pursuant to 18 U.S.C. § 1594(d), the defendants Christopher McCleary,
Qumain Bick: Adam Anderson shall forfeit to the United
States any property, real or personal, that was used or intended to be used to commit or to
facilitate the commission of such violations and any property, real or personal,
constituting or derived from, any proceeds that such person obtained, directly or

indirectly, as a result of such violations.

A TRUE BILL.

F Lhe

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

 

Assistant United States Attorney
Texas State Bar No. 24058350
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817.252.5200
Facsimile: 817.252.5455

Superseding Indictment ~ Page 3
Case 5:21-mj-00165-STE Document1 Filed 03/17/21 Page 4 of5
Case 4:21-cr-00030-O *SEALED* ‘ Document 24 *SEALED* Filed 03/10/21 Page 4 of 4 PagelD 72

  

IN THE UNITED STATES DISTRICT COURT
t FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

   

 

THE UNITED STATES OF AMERICA
v.

CHRISTOPHER MCCLEARY (01)

 

ee BLACK ,

SUPERSEDING INDICTMENT

 

18 U.S.C. §§ 922(n) and 924(a)(1)(D)
Possession of Firearm While Under Felony Indictment
Count 1

18 U.S.C. § 1594(c) (18 ULS.C, § 1591 (a)(1)
Conspiracy to Commit Sex Trafficking Through Force, Fraud, and Coercion
Count 2

18 U.S.C. §§ 924(d) and 1594(d) and 28 U.S.C. § 2461(c)
Forfeiture Notice

 

A true bill rendered

 

FORT WORTH FORE ERSON
Filed in open court this 10th day of February, 2021.

 

Defendants (01) and (02) in custo’ LW 2

  

 
Case 5:21-mj-00165-STE Document1 Filed 03/17/21 Page 5of5

|
0 R | 6 | N Avice UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA

 

V. No. 4:21-MJ- 7]
ADAM ANDERSON (03)

WARRANT FOR ARREST
TO: The United States Marshal and

Any Authorized Officer of the United States

YOU ARE HEREBY COMMANDED to arrest ADAM ANDERSON , and bring
him forthwith to the nearest available magistrate to answer a Complaint charging him with
Human Trafficking, a violation of Title 18, United States Code, Sections 1594(c) and
1591(a)(1) and (a)(2) and (b)(1).

ye. _
Hat Paras ave.

UNITED STATES MAGISTRATE JUDGE

-
Issued at Fort Worth, Texas on this / * day of February, 2021.

 

RETURN

This warrant was received and executed with the arrest of the above-named
defendant at

 

 

DATE RECEIVED: . NAME AND TITLE OF SIGNATURE OF
ARRESTING OFFICER: ARRESTING OFFICER

 

DATE OF ARREST:

 

 

 

 

 
